     Case 1:20-cr-02047-SMJ            ECF No. 13        filed 12/22/20      PageID.18 Page 1 of 2




      United States District Court, Eastern District of Washington
                                Magistrate Judge Mary K. Dimke
                                            Richland

 USA v. DAVID BEAU HAYS                                        Case No. 1:20-CR-2047-SMJ-1

                                    Richland Video Conference
                         The Defendant agreed to appear via video conference.

 Arraignment/Initial Appearance on Indictment and                                              12/22/2020
 Detention Hearing:


 ☒ Sara Gore, Courtroom Deputy [R]                       ☒ Michael Murphy, US Atty (video)
 ☐ Pam Howard, Courtroom Deputy [Y]                      ☒ Jeromy Sporn, Defense Atty (video)
 ☒ Erica Helms, US Probation / Pretrial                  ☒ Interpreter NOT REQUIRED
   Services Officer (tele)
 ☒ Defendant present ☒ in custody, appearing             ☐ Defendant not present / failed to appear
   by video from YCJ.


 ☒     USA Motion for Detention                          ☒    Rights given
 ☐     USA not seeking detention                         ☒    Acknowledgment of Rights previously filed
 ☒     Financial Affidavit (CJA 23) previously filed     ☒    Defendant to receive copy of charging document
 ☒     The Court will appoint the Federal Defenders      ☒    Defendant waived reading of charging document
 ☐     Based upon conflict with Federal Defenders, the   ☐    Charging document read in open court
       Court will appoint a CJA Panel Attorney
 ☐     PRE-Trial Services Report ordered                 ☐    POST Pre-Trial Services Report ordered

 ☐     AO Advice of Penalties/Sanctions filed


                                                REMARKS
        Due to the current COVID-19 public health crisis, all parties including Defendant, are appearing
by video or teleconference.

Arraignment/Initial Appearance on Indictment:
        Defendant appeared and was assisted by counsel and advised of their rights and the allegations
contained in the charging document.
        The Defendant acknowledged to the Court that their true and correct name is: Beau David Hays.
        “Not guilty” plea entered.
        Discovery to be provided pursuant to the local rule on discovery.
        Oral order issued confirming the Government’s disclosure obligations under the Due Process
Protections Act and the possible consequences of violation of said order.




Digital Recording/R-326                  Time: 2:05 p.m. – 2:43 p.m.                                   Page 1
   Case 1:20-cr-02047-SMJ           ECF No. 13        filed 12/22/20     PageID.19 Page 2 of 2



Detention:
        USA proffered the pretrial services report and concurs with its recommendation of continued
detention of the Defendant.
        USA argued why the Court should detain the Defendant and why there are no conditions of
release which will reasonably assure Defendant’s appearance as required and/or the safety of the
community.
        Defense counsel inquires re USA conflict and possible conflict with the Federal Defenders.
        Defense counsel argued why the Defendant should be released. Defense Counsel argues the
conduct alleged is more like a state court matter as to bail. Defense argues defendant’s age and life
experience along with being housed with the more extreme defendants in the jail. Defendant argues
placement with his mother, conditions of release, GPS monitoring, and NCO.
        Rebuttal argument by USA.
        USA addresses that presumption applies to this case.
        Defense counsel doesn’t disagree but argues details of presumption.

        The Court ordered:
            1. USA’s Oral Motion for Detention is granted.
            2. That there is no combination of conditions to assure the Defendant’s appearance as
               required or conditions to ensure that Defendant is not a danger to the community.
            3. Defendant shall be detained by the U.S. Marshal until further order of the Court.




Digital Recording/R-326               Time: 2:05 p.m. – 2:43 p.m.                                 Page 2
